Goldstein, J. (concurring in the result):
Since the plaintiffs allege a violation of Real Property Law § 274-a, I must agree that “[n] either the assertions that the plaintiff voluntarily agreed to pay those fees nor the absence of allegations of a written demand for the payoff statement constitutes a defense” (Dowd v Alliance Mtge. Co., 32 AD3d 894, 895-896 [2006]) to the plaintiffs’ causes of action alleging a violation of Real Property Law § 274-a and General Business Law § 349 (a), on constraint of Negrin v Norwest Mtge. (263 AD2d 39 [1999]) and its progeny. The rulings in those cases are based upon a judicial construction of Real Property Law § 274-a, not the statutory language itself (see Negrin v Norwest Mtge., supra). It should also be noted that the rulings in those cases are sui generis to cases alleging a violation of Real Property Law § 274-a (see Morales v Copy Right, Inc., 28 AD3d 440 [2006]).